Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 1 of 15 Page|D #:499

UNITED srA'rEs DISTRICT CoURT
NoRTHERN march or ILLINoIS
EAsTERN mvisroN

THoMAs PLANERA & AssoCIATES,
LTi).,

)
)
)
Plaintiff, } No. 18 C 15
v. § Chief Judge Rubén Castillo
CLR AUTO TRANSPORT CORP., §
Defendant. )
MEMORANDUM OPINION AN]) ORDER
ln this one-count diversity action, Thoinas Planera & Associates, Ltd. (“Piaintiff”) alleges
that CLR Auto Transport Corp. (“Defendant”) breached a contingent fee agreement between the
parties by refusing to pay over $6()0,000 in attorney’s fees and by refusing to alioW an
accounting of fees owed. (R. 22, Am. Cornpl. W 58-61, 68~74.) Det`endant moves for judgment
on the pleadings pursuant to Federai Rule of Civii Procedure 12(0). (R. 25, Mot.) The Court has
subject matter jurisdiction under 28 U.S.C. 1332(a).1 For the reasons stated below, Defendant’s
motion is denied
BACKGROUND
The parties’ dispute arises from Defendant’s efforts to secure a contract vvith Volksvvagen
Group of Arnerica, lnc. (“VWGA”). In 2016, VWGA solicited bids for storing and maintaining

diesel vehicles it had repurchased from owners pursuant to a vehicle recall. (R. 22, Arn. Compl.

11 17.) Defendant prepared a proposal to submit to VWGA and engaged Piaintiff to review it. (Id.

 

1 Plaintiff alieges, and Defendant admits, that it is an lilinois corporation With its principal place of
business in Chicago Heights, Illinois, and that Defendant is an lndiana corporation With its principal place
of business in Merrillville, Indiana. (R. 24, Answer 11 2-3, 5,) They are therefore diverse citizens of
Ilfinois and Indiana, respectively 28 U.S.C. 1332(<:)(1). The amount in controversy exceeds $75,000, as
Plaintiff seeks over $600,000 in damagesl (R. 22, Arn. Conipl. W 5 8-6£ .)

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 2 of 15 Page|D #:500

il 18.) Plaintiff advised Defendant that it did not meet VWGA’s requirements for a bid due to
lack of “proper equipment, staff, back office administration, iinancing, and iand,” but offered
that Plaintiff could “utiiize its business contacts” to restructure Defendant, procure the necessary
personnel and assets, and prepare a new proposal which would satisfy VWGA’s requirements
(Id. 1{ 19.) Defendant at first declined Piaintiff’ s offer, but after VWGA rejected its initial
proposal, Defendant returned to Plaintiff to restructure its proposal and take the steps necessary
to satisfy VWGA’s requirements (Ici. ‘W 22-23.) After some negotiation, the parties agreed to a
“rnodified contingent fee arrangement” whereby Piaintiff would be compensated oniy if
Defendant was successful in securing the contract with VWGA. (Ia'. 1l1[24~25.) The retainer
agreement provided that, if Defendant was successful, Defendant would pay Plaintiff the greater
of the following each month: (l) 2()% of “ail income derived from and collected as receivable”
on the VWGA contract; or (2) $10,000 plus specified hourly rates for work performed by
Plaintiff’s lawyers and staff. (Id. 1[ 24; R. 22~1, Retainer Agreement § l.) Thus, once Defendant’s
income from the VWGA contract exceeded approximately $50,000 in a given month, Defendant
would begin paying 20% of its contract-related income; until that time, Defendant would pay a
fixed sum of $10,0()0 plus fees for time worl<ed. (R. 22, Arn. Compl. ii 24.) in addition, the
retainer required Defendant to “report ali income derived from the [VWGA] Contract . . . to
[Plaintiff] no later than quarteriy per year.” (Id. il 69 ; R. 22-1 Retainer Agreement § 2.)

After the parties executed the retainer agreement, Plaintiff retained a network of outside
consultants and experts to restructure Defendant and provide the staffing, administration, iand,
and financing necessary to meet VWGA’s requirements (R. 22, Am. Compl. 1{‘\l 26-27.) This
included securing a lease of more than 20 acres of vacant land in Chicago Heights, lllinois,

developing proprietary software to support Defendant’s operations, and securing staffing to

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 3 of 15 Page|D #:501

prepare and coordinate the submission of Defendant’s proposal to VWGA. (Id. 1111 30~32.)
Plaintiff alleges that Defendant had no knowledge of or access to the consultants and experts
who provided this assistance, and therefore was entirely reliant on Plaintiff. (Ici. 11 28.) Plaintiff
alleges, for example, that 12th Street Properties, LLC (“12SP”), which provided financing to
Defendant, was not willing to engage in a transaction directly with Defendant, but would instead
participate only if Plaintiff’s retained consultant acted as an escrow agent to intermediate the
transaction. (]d. 11 29.) With the assistance of Plaintiff and its network of consultants and experts,
Defendant submitted a second proposal to VWGA, which was approved by VWGA in
September 2016. (Id. 111[ 33~34.)

ln late October 2016, Plaintiff issued its first billing statement to Defendant, seeking
payment of $10,000 per month plus hourly fees for the months of August, September, and
October 2016. (Id. 11 41; R. 22-4, lnvoice at l~4.) Defendant did not pay the invoice, instead
informing Plaintiff that it had spent all its funding on operations and needed additional funding
(Id. 1[ llZ.) By this point, in November 2016, Defendant had not yet received any vehicles from
VWGA and thus had no revenue from the VWGA contract (Id. 11 44.) As a result, Plaintiff
alleges, Defendant did not have sufficient cash on hand to continue operating, and requested
Plaintiff’ s assistance in securing additional financing (Ici. 11 45.) Plaintiff assisted in securing an
additional $87,000 in financing nom lZSP and another lender, lohn Kwasny (Id. 1111 46, 48.)

ln early Decem'oer 2016, Defendant began receiving vehicles from VWGA for storage.
(Id. 11 47.) ln February 20l7, VWGA requested additional space for storing vehicles with
Defendant and sought to extend Defendant’s original contract (Icl 11 49.) HoweverJ Defendant
lacked the financing and resources to accommodate VWGA’s requests (Ici. 11 50.) As a result, in

l\/larch 20l7, Plaintiff assisted in securing additional financing and further land in excess of 10

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 4 of 15 Page|D #:502

acres to store additional vehicles as VWGA had requested, including negotiating with the
landlord to establish leases for Defendant’s benefit. (Id. 1111 51-54.) in May 2017, Defendant
began receiving payments from VWGA of approximately $960,000 per month pursuant to the
vehicle storage contract (Id. 1111 56-58.) These payments triggered the contingency fee under the
parties’ agreement, as 20% of Defendant’s gross income from the VWGA contract now vastly
exceeded $10,000 plus Plaintii`f" s hourly fees. (Id. 11 5 8.) ln luly 2017, Plaintiff issued an invoice
to Defendant based on an estimated $4 million in gross payments Defendant had received up to
that point from VWGA. (Id. 11 60.) Plaintiff estimated that it was owed $800,000 as 20% of the
gross income from the VWGA contract, minus $l 80,150 that Defendant had already paid,
resulting in an invoice balance of $619,850. (Ia'. 1111 60-61.) Plaintiff alleges that Defendant never
previously objected to Plaintiff’s billing statements or its right to receive 20% of Defendant’s
monthly gross income from the VWGA contract, but that Defendant nevertheless refused to pay
the balance of the July 2017 invoice. (Id. 1111 61-62.) In August 2017, Plaintiff issued a demand
for the invoiced amount and also requested that Defendant provide an accounting of its gross
income from the VWGA contract, in order to confirm the correct amount of the 20% contingent
payment, but Defendant refused and has never tendered documentation to allow an accounting
(Ici. 1111 63-66.)

Plaintiff then filed this suit in the Circuit Court of Cook County, illinois, on December
14, 2017, asserting multiple claims against Defendant and two of its officers. (R. 1-1 at 5,
Compl. at Law.) On lanuary 2, 2018, the case was removed to this Court pursuant to 28 U.S.C. §
l446(a). (R. l, Notice of Removal at l.) Plaintiff filed an amended complaint on April 2, 2018,
which is now the operative pleading (R. 22, Am. Compl.) in the amended complaint, Plaintiff

asserts just one claim: "breach of contract and accounting” against Defendant based on

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 5 of 15 Page|D #:503

Defendant’s refusal to pay the balance owed under the retainer agreement or allow for an
accounting (Id. 1111 68-79.)

On April 9, 2018, simultaneous with the filing of its answer and affirmative defenses,
Defendant filed a motion for judgment on the pleadings2 (R. 25, Mot.) Defendant admits that it
retained Plaintiff and executed the retainer agreement attached to Plaintiff’ s amended complaint
(R. 26, Mem. at 2.) Defendant contends, however, that the contingency fee provision is void and
unenforceable because it violates the prohibition on excessive fees under Rule l.5(a) of the
lllinois Rules of Prof`essional Conduct (the “Rules”), as well as the prohibition on acquiring an
“ownership, possessoiy, security or other pecuniary interest adverse to a client” under Rule
l.8(a). (Id. at 4-11.) Defendant argues that judgment on the pleadings is appropriate on either
basis (Id.)

Plaintiff responds with several arguments (R. 30, Resp.) First, Plaintiff argues that
illinois courts will uphold contingency fees once the client has reaped the benefits of the
agreement even if they violate ethical rules (Ia’. at 2-3.) Second, Plaintiff argues that the Rules
cannot be enforced by a private party in civil litigation, or, to put it differently, that only the
lllinois Attorney Registration and Disciplinary Comrnission (“ARDC”) has standing to enforce
the Rules. (Ici. at 3-6.) Third, Plaintiff argues that the contingency fee here is not unreasonable as
a matter of law. (Id. at 6~13.) Last, Plaintiff argues in the alternative that genuine issues of fact as

to the reasonableness of the contingency fee preclude judgment on the pleadings (Id. at l3-l4.)

 

2 According to Plaintiff, (R. 30, Resp. at 2 n.l), Defendant failed to provide advance notice of its intent to
move for judgment on the pleadings as required by this Court’s standing orders See J ridge Castillo Case
Procedures ~ l\/lotion Practice, littps://www.ilnd.uscourts.gov/judge-info.aspx?/thO3 oG+ns:. 'l`his
ordinarily would be grounds to automatically deny Defendant’s motion without prejudice Id. However, in
the interest of efficiency and because Plaintiff has responded in full to Defendant’s motion, the Court will
resolve the motion on its merits

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 6 of 15 Page|D #:504

LEGAL STANDARD

Rule l2(c) permits a party to move for judgment on the pleadings after the complaint and
answer have been filed, but early enough to not delay trial. FED. R. CIV. P. 12(0); Fed. Deposir
Ins. Corp. v. FBOP Corp., 252 F. Supp. 3d 664, 671 (N.D. lll. 2017). The customary function of
a Rule 12(c) motion is to dispose of a case based on the substantive merits of the parties’ claims
and defenses, so far as they are revealed in the pleadings and other information subject to judicial
notice. Fed. Deposi£ Irzs. Corp., 252 F. Supp. 3d at 671-72; see also 5C WRIGHT & MILLER,
FEDERAL PRACTICE & PROCEDURE § 1369 (2018 ed.) (explaining the “essential function” of Rule
12(c) as “permitting the summary disposition of cases that do not involve any substantive dispute
that justifies a full trial”). A court may grant judgment on the pleadings if no genuine issues of
material fact need to be resolved and the moving party is entitled to judgment as a matter of law.
U.S. Commodily Futures Traa’ing Comm ’n v. Oystacher, 203 F. Supp. 3d 934, 939 (N.D. Ill.
2016); see also Alexander v. City ofChicago, 994 F.2d 333, 335-36 (7th Cir. 1993) (clarifying
that when a Rule 12(0) motion is used in its customary application, rather than to raise various
defenses under Rule 12(b), “the appropriate standard is that applicable to summary judgment
except that the court may consider only the contents of the pleadings”). However, “if it appears
that discovery is necessary to fairly resolve a claim on the merits,” the motion should be denied.
Fed. Deposit Ins., Corp., 252 F. Supp. 3d at 672.

ln evaluating a motion for judgment on the pleadings the Court must accept the non~
movant’s factual allegations as true and draw all reasonable inferences in its favor, but need not
accept as true any legal assertions Wagner' v. Teva Pharm. USA, Inc., 840 F.3d 355, 358 (7th

Cir. 2016). The Court’s review is limited to the pleadings; however, it may also take into

 

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 7 of 15 Page|D #:505

consideration documents incorporated by reference into the pleadings and matters properly
subject to judicial notice. Milwaukee Police ASS ’n v. Flynn, 863 F.3d 636, 640 (7th Cir. 2017).
ANALYSIS

I. lllinois Rule of Professionai Conduct 1.8(a)

The Court first addresses Defendant’s appeal to Rule l.8(a), which forbids a lawyer from
“knowingly acquirling] an ownership, possessoiy, security or other pecuniary interest adverse to
a client” unless the terms are “fair and reasonable to the client,” among other requirements lLL.
R. PROF’L CONDUCT 1.8(a)(1). Defendant argues that the contingency fee agreement with
Plaintiff violates Rule l.8(a), and is therefore void and unenforceable, because it constitutes such
an interest but its terms are not fair and reasonable (R. 26, l\/lem. at 9.) The Court concludes that
Rule 1.8(a) does not apply at all to the contingency fee agreement alleged by Plaintiff.

No cases explain what qualifies as an “ownership, possessory, security or other pecuniary
interest adverse to a client” under Rule l.8(a). However, the comments to the Rule expressly
state that it “does not apply to ordinary fee arrangements between client and lawyer, which are
governed by Rule 1.5[.]”1LL.R.PROF’L CONDUCT 1.8 cmt [1]. ln addition, Defendant entirely
fails to explain how a lawyer’s contingency fee qualifies as an interest “adverse to” a client under
the Rule, and the Court rejects this proposition in an ordinary contingency fee agreement the
lawyer benefits only from a favorable outcome for the client, and benefits more the more
favorable the outcome; their interests are thus aligned, not adverse.3 See Gaskill v. Gordon, 160
F.3d 361, 363 (7th Cir. 1998) (“[C]ontingent fees are used in a wide variety of legal settings . . .

as a method of more closely aligning the lawyer’s interests with those of his client by giving him

 

3 Although the alignment of interests is not always perfect in a contingency-fee arrangement see Kirchojj'
v. Flyun, 786 F.2d 320, 325 (7th Cir. l986) (explaining that the “interest~aligmnent device” of contingent
fees is “not perfec ” because it fails to incentivize effort that only marginally contributes to the client’s
financial recovery), that is still far from being adverse

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 8 of 15 Page|D #:506

a stake in a successful outcome.”)', Sl'eele v. GE Money Bank, No. l:08-C1V-1880, 2011 WL
132663 5 0, at *5 (N.D. lll. May 17, 2011) (“[T]he contingent fee uses private incentives . . . to
align the interests of lawyer and client The lawyer gains only to the extent his client gains.”
(citation and internal quotation marks omitted)). Although the agreement here is for a “modified
contingent fee” that sets a floor on Plaintiff’ s monthly compensation, (R. 22, Am. Compl. 11 24),
nothing about this arrangement suggests an adversity of interests that would trigger Rule l.8(a).

ln its reply brief, Defendant pivots somewhat arguing instead that the contingency fee
agreement qualifies as a “business transaction with a client” that is also regulated by Rule l.8(a).
(R. 37, Reply at 7-8.) The Rule also requires that the terms of any “business transaction” that a
lawyer enters into with a client be “fair and reasonable” to the client ILL. R. PROF’L CONDUCT
l.8(a)(l). The comments to the Rule further explain that it applies “when the lawyer accepts an
interest in the client’s business . . . as payment of all or part of a fee,” because accepting such an
interest qualifies as a business transaction with the client ILL. R. PROF’L CONDUCT l.8 cmt. [1].
Defendant contends that Plaintiff’ s 20% contingency fee gives Plaintiff j ust such an “interest in
the client’s business” because it “essentially . . . malce[s] [Plaintiff] a silent partner in
[Defendant]’s dealings with Volkswagen.” (R. 37, Reply at 8.)

The Court is not persuaded Case law provides limited guidance on what constitutes a
“business transaction with a client” under Ruie l.8(a). Taking out a loan from a client certainly
qualifies, and is the conduct to which the Rule is most commonly applied E. g. , fn re Tfmpone,
804 N.E.Zd 560, 563 (lll. 2004); fn re Imming, 545 N.E.Zd 715, 720-21 (lll. 1989) (applying
predecessor to Rule l.8(a), Rule 5-104(a) of lllinois Code of Professional Responsibility); fn re
Demuth, 533 N.E.Zd 867, 871 (lll. 1988) (same). Entering into a formal business partnership

with a client may also qualify. See 1a re Owens, 5 81 N.E.2d 633, 634 (lll. 1991). l-lowever, an

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 9 of 15 Page|D #:507

lllinois appellate court has rejected an argument similar to Defendant’s contention here, holding
that a contingency fee agreement that was tied to the client’s revenue from licensing or litigating
patents_the subject of the representation_was not a “business transaction” with the client
subject to Rule l.8(a). See Premier Nem#orlcs, Inc. v. Stadheim & Grear, Ltd., 918 N.E.2d 1117,
1121 (lll, App. Ct. 2009) (rejecting argument that parties’ “contingent fee arrangement in which
[the lavWer} would receive a percentage of income realized by [client] from certain patents for
which [the lawyer] was to provide legal advice and representation” qualified as a “business
transaction” with a client subject to Rule l.S(a), explaining that plaintiff “misapprehended Which
rule applies”). As in that case, Pla_intit`t’ s contingent fee here is a percentage oi` Defendant’s
revenue from the subject matter of the representation_namely, the VWGA contract See id. The
Court agrees that such a contingency fee agreement does not constitute a “business transaction”
within the meaning of Rule 1.8(a).

For these reasons, the Court concludes that Rule 1.8(a) does not apply to the contingency
fee agreement alleged by Plaintiff, and therefore rejects Defendant’s motion to the extent it is
premised on this Rule.

II. Illinois Rule of Professional Conduct I.S(a)

Rule 1.5(a), titled “Fees,” provides that “[a} lawyer shall not make an agreement for,
charge, or collect an unreasonable fee[.]” lLL. R. PROF’L CONDUCT l.S(a). Defendant contends
that Plaintiff’s contingency fee is unreasonable in violation of Rule l.5(a) because it “far exceeds
the reasonable value of the services rendered.” (R. 26, Mem. at 4-11.) Defendant claims that,
because the VWGA contract is ongoing, the fee agreement unreasonably gives Plaintiff
“potentially unlimited future income” and is therefore void and unenforceable (Id. at 9; see also
id. at 8 (“lf {Defendant] were to pay the Fee Agreement as [Plaintift] reads it, [Plaintift] would

receive at least $2.3 million . . . annually for the indefinite future[.]”).)
9

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 10 of 15 Page|D #:508

Plaintiff counters that Rule l.5(a) cannot be enforced by a private party in civil litigation
as Defendant seeks to do here, because the Rules may be enforced only in disciplinary
proceedings brought by the ARDC. (R. 30, Resp. at 3-6.) Plaintiff relies on the Prearnble to the
Rules, which states that they “are designed to provide guidance to lawyers and to provide a
structure for regulating conduct through disciplinary agencies.” ILL. R. PROF’L CONDUCT pmbl
120 The Preamble further explains that “[t]he fact that a Rule is a just basis for a lawyer’s self-
assessment, or for sanctioning a lawyer under the administration of a disciplinary authority, does
not imply that an antagonist in a collateral proceeding or transaction has standing to seek
enforcement of the Rule.” Ia’. Although the Preamble strongly implies that the Rules may only be
enforced in attorney disciplinary proceedings, courts in illinois have routinely allowed parties to
contest the enforceability of attorney fee agreements that violate the Rules, on the theory that the
Rules express lllinois public policy and have “the force and effect of law.”4 Donofd W Fohrmcm
- &Assocs., Ltd. v. Mark D. Alberfs, P.C., 7 N.E.Bd 807, 8l5 (lll. App. Ct. 20l4) (quoting
Romanek v. Cormelly, 753 N.E.Qd l062, 1067 (lll. App. Ct. 2001)); see also Charzdra v.
Chano’ra, 53 N.E.3d 186, 196 (lll. App. Ct. 20l6) (explaining that “courts will declare a contract
unenforceable as violative of public policy only when it expressly contravenes the law or a

known public policy of our state,” which Would include “our rules of professional conduct”);

 

4 'l`he predecessor to the Rules, the illinois Code of Professional Responsibility, was at one time
considered not binding on the courts. See Cross v. Am. Counfry Ins. Co., 375 F.2d 625, 628 (7th Cir.
1989) (“{C]ontrary to defendant’s contention, the Code . . . is not binding on the courts. . . . lnstead, it
provides guidelines for proper professional conduct and attorneys can be disciplined for failing to adhere
to its requirements While one lllinois Appellate Court has said that the Code has the function of law, . . .
subsequent Illinois Supreme Court decisions have held that the Code is not binding on the courts[.]”).
That changed, however, in 1990. See Baer v. First Optfons ofChi,, Inc., 72 F.3d 1294, 1302 (7th Cir.
1995) (“'l`he illinois Supreme Court has made clear that . . . the lllinois Rules of Professional Conduct . . .
bind the courts as a matter of law.”); Kaplan v. Pava!on & Gz`]j[ord, 12 F.3d 87, 90 (7th Cir. l993) (“ln
1990, following our decision in Cross, the lllinois Supreme Court changed or clarified its position
regarding the binding effect of the Code of Professional Responsibility. ln fn re Vrdolyak, the court made
it clear that the Code is now binding on the courts as a matter of law.”).

10

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 11 of 15 Page|D #:509

Richards v. SSM Health Care, Inc., 724 N.E.2d 975, 978-82 (Ill. App. Ct. 2000) (evaluating
whether fee~sharing agreement between lawyer referral service and attorney violated Rule 1.5,
explaining that “where attorney conduct is at issue, we look to the supreme court rules [of
professional conduct] for expressions of public policy” and that “[c]ontracts between lawyers
that violate Rule l.5 are against public policy and cannot be enforced”); gilbert Broolcs
Frfedman, er. v. Malevitz'.s', 710 N.E.Zd 843, 846 (lll. App. Ct. 1999) (holding that fee-splitting
agreement between attorneys was unenforceable because it violated Rule 1.5(f), explaining that
“[s]upreme court rules have the force of law and are indicative of public policy in the area of
attorney conduct”); McCrocken & McCracken, P.C. v. Hoegele, 618 N.E.2d 577, 582 (lll. App.
Ct. 1993) (holding that trial court was required to consider reasonableness of attorney’s 25%
contingency fee under predecessor to Rule l.5(a), Disciplinary Rule 2-l06 of the Code of
Professional Responsibility, where client “raised the excessiveness of the contingent fee as a
defense to [the attorney’s] action on the contract”); U.S. ex rel Figurski v. Forest Health Sys.,
No. 96 C 4663, 1999 WL l068659, at *2 (N.D. lll. Nov. 17, 1999) (“Contracts that violate the
lllinois Rules ofProfessional Conduct are against public policy, and are therefore
unenforceable.”).

lndeed, in McCrocken & McCracken, P.C. v. Haegele, 618 N.E.2d 577 (lll. App. Ct.
1993), an lllinois appellate court rej ected, under analogous circumstances, the exact argument
that Plaintiff makes here. ln that case, an attorney sought to enforce a contingency fee agreement
related to a property tax appeal undertaken for a clientl l'd. at 5 78~79. As a defense to payment,
the client asserted that the fee was excessive under the predecessor to Rule l.5(a), Disciplinary
Rule 2-106 of the Code of Professional Responsibility. Icl. at 5 81~82. The attorney argued in

response, as Plaintiff does here, that the requirements of the Rule could be raised “only in a

ll

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 12 of 15 Page|D #:510

disciplinary proceeding.” Id. at 581. The court rejected this argument and remanded for the trial
court to consider the reasonableness of the contingency fee. Id. at 582.

Plaintiff relies on Premier Neni)or)'cs, lnc. v. Stodheim & Grear, Ltd., 918 N.E.2d 1117
(Ill. App. Ct. 2009), where an lllinois appellate court considered whether a 40% contingency fee
should be held unenforceable as violating Rule 1.5(a). Id. at 1121-22. While the court concluded
that the fee was reasonable and thus did not violate Rule 1.5(a), the court commented further that
“even when . . . a fee agreement violates rules of professional conduct, that fact alone does not
invalidate the agreement.” Id. at 1122. Plaintiffs reliance on this statement, (R. 30, Resp. at 5), is
misplaced: lt refers not to any principle limiting enforcement of the Rules to attorney
disciplinary proceedings, but rather_as the court’s subsequent citation reveals~to the doctrine
that “not every violation of every rule of professional responsibility can be assumed to be the
kind of grave, injurious, and nontechnical violation . . . that justifies the voiding of a contract.”5
Am. Home Assur. Co. v. Golomb, 606 N.E.Zd 793, 796 (lll. App. Ct. 1992); see also Premier
Neni)orks, Inc. , 918 N.E.2d at 1122 (citing American Home Assurance Co.). Premier Nelworks,
Inc. thus does not support PlaintiffJ s position

Plaintiff also relies on Rosenbaum v. White, 692 F.3d 593 (7th Cir. 2012), (R. 30, Resp. at

3-5), but that case likewise does not support Plaintiff’ s contention ln Rosenbaum, the U.S. Court

of Appeals for the Seventh Circuit rejected the argument that lawyers’ responsibilities under the

 

5 The Court notes for completeness that the continuing vitality of this doctrine is doubtihl. lt appears to
have originated With Cross v. American Counlry Insurance Co., 875 F.2d 625 (7th Cir‘ 1989), which held
that “rninor technical” violations of the Code of Professional Responsibility did not render a fee
agreement unenforceable because “the Code . . . is not binding on the courts.” Id. at 628; see also Maksym
v. Loesch, 937 F.Zd 1237, 1244 (7th Cir. 1991) (citing Cross for this rule); K. M'z'ller Cor.rsz‘. Co. v.
McGinnis, 913 N.E.Zd 1147, 1157 (lll. App. Ct. 2009) (citing Cross), a]j”’d in part rev’ci" in port, 938
N.E.2d 471 (lll. 2010);Am. Home Assur. Co. v. Golomf), 606 N.E.Zd 793, 796-97 (lll. App. Ct. l992)
(same). But Cross’s conclusion that the Code is not binding was later expressly repudiated as “no longer

. . . a valid reflection of lllinois law.” Kaplan v. Pavalon & Gg`]j`ord, 12 F.3d 87, 90-9l (7th Cir. l993).

12

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 13 of 15 Page|D #:511

lndiana Rules of Professional Conduct (the “lndiana Rules”) could support the plaintiffs’ legal-
malpractice and constructive-fraud claims. Rosenboum, 692 F.3d at 600, 604-05. After reviewing
the Preamble to the indiana Rules, the Seventh Circuit concluded that, “[a]lthough the Rules may
form a standard of conduct by which a lawyer’s duty can be measured, such a duty must arise
from common law and may not be predicated on the Rules themselves.” Id. at 604. Although
Plaintiff is correct that the Preamhles to the lndiana Rules and the lllinois Rules contain nearly
identical language disapproving their use as a basis for liability, Defendant is not relying on the
Rules to assert that Plaintiff owed it any legal duty; instead, Defendant asserts that the parties’
contingency fee agreement directly contravenes the Rules. Accordingly, Rosenboum is not
applicable here, and the Court rejects Plaintiff’ s argument that the Rules may not be asserted by
private parties in litigation

However, the Court agrees with Plaintiff that genuine issues of fact preclude judgment on
the pleadings that Plaintiffs contingency fee is unreasonable as a matter of law. (See R. 30,
Resp. at 13~14.) Rule l.5(a) identifies numerous factors that bear on the reasonableness of a fee:
“(1) the time and labor required, the novelty and difficulty of the questions involved, and the
skill requisite to perform the legal service properly; (2) the likelihood, if apparent to the client,
that the acceptance of the particular employment will preclude other employment by the lawyer;
(3) the fee customarily charged in the locality for similar legal services; (4) the amount involved
and the results obtained; (5) the time limitations imposed by the client or by the circumstances;
(6) the nature and length of the professional relationship with the client; (7) the experience,
reputation, and ability of the lawyer or lawyers performing the services ; and (8) whether the fee
is fixed or contingent.” lLL. R. PROF’L CONDUCT l.5(a). The limited record presently before the

Court is entirely inadequate for a careful evaluation of these fact-intensive questions ln addition,

13

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 14 of 15 Page|D #:512

the limited facts before the Court are almost entirely disputed Although Defendant claims that
“[s}ufficient facts are established by the pleadings” to allow the Court to hold the contingency
fee void and unenforceable as a matter of law, (R. 37, Reply at 1), Defendant’s answer denies
nearly all of Plaintiff’ s allegations concerning the nature and extent of the work that Plaintiff
performed (See R. 24, Answer jill 17-21, 23, 26-32, 35-39.) This issue is highly relevant to the
reasonableness of Plaintiff’s fee. See lLL. R. PROF’L CONDUCT 1.5(a)(1); fn re Doyle, 581 N.E.2d
669, 677 (lll. 1991) (evaluating “the nature and extent of the legal services provided” in inquiry
into reasonableness of fee). lndeed, Defendant expressly denies that Plaintiff fully performed its
duties under the retainer agreement and asserts that “the objectives of [Plaintiff’ s] representation
have not been complete[d].” (R. 37, Reply at 2.) Defendant also highlights its disagreement with
Plaintiff’s allegation that Defendant “would not have acquired the [VWGA] contract but for
fPlaintiff’ sj services.” (Ia'. at 8.) ln short, there are significant factual issues, either disputed or
entirely undeveloped at this early stage, that preclude entry of judgment on the pleadings See
Fed. Deposz`t Ins., Cor‘p., 252 F. Supp. 3d at 672 (explaining that “if it appears that discovery is
necessary to fairly resolve a claim on the merits,” a motion for judgment on the pleadings should

be denied).

14

 

Case: 1:18-cv-00015 Document #: 45 Filed: 10/11/18 Page 15 of 15 Page|D #:513

CONCLUSION
For the foregoing reasons, Defendant’s motion for judgment on the pleadings (R. 25) is
DENlED. The parties shall appear for a status hearing on October 31, 2018, at 9:45 a.m. 'l`he

parties are DIRECTED to reevaluate their settlement positions in light of this opinion and to

ENTEREI); ’%e%

Chief Judge Rubén Castillo
United States District Court

exhaust all settlement possibilities

 

Dated: October 11, 2018

15

 

